Not For Publication in West's Federal Reporter
               Citation Limited Pursuant to 1st Cir. Loc. R. 32.3

          United States Court of Appeals
                        For the First Circuit

No. 04-1463

               BABOUCAR B. TAAL; GUYLAINE L. TAAL,

                       Plaintiffs, Appellants,

                                      v.

                      PATRICIA ZWIRNER, ET AL.,

                        Defendants, Appellees.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

                FOR THE DISTRICT OF NEW HAMPSHIRE

         [Hon. Steven J. McAuliffe, U.S. District Judge]


                                   Before

                      Torruella, Circuit Judge,
                  Campbell, Senior Circuit Judge,
                     and Selya, Circuit Judge.


     Baboucar B. Taal and Guylaine L. Taal on brief pro se.
     Fred J. Desmarais, Debra L. Mayotte and Desmarais, Ewing &
Johnston, PLLC on brief for appellees Patricia Zwirner and Douglas
Zwirner.
     Christopher J. Pyles and Wiggin & Nourie, P.A. on brief for
appellee Kim Lacey.
     Russell F. Hilliard and Upton & Hatfield, LLP on brief for
appellee State Farm Mutual Automobile Insurance Company.


                            January 11, 2005
          Per Curiam.   After carefully considering the record and

briefs on appeal, we affirm for substantially the reasons stated by

the district court.

          At summary judgment, the appellants failed to produce any

evidence that would tend to show a genuine dispute of material fact

concerning any claim.    That is a fatal defect.    Griggs-Ryan v.

Smith, 904 F.2d 112, 115 (1st Cir. 1990).

          We would add that among other problems, their claims

against Douglas Zwirner were properly dismissed on the ground of

res judicata.   In re Colonial Mortgage Bankers Corp., 324 F.3d 12,

15 (1st Cir. 2003).     Their claims against others arising from

alleged perjury were properly dismissed on the ground of immunity.

Stoutt v. Banco Popular de Puerto Rico, 320 F.3d 26, 33 (1st Cir.

2003).   And they offered no evidence that any defendant conspired

to hinder or abridge protected rights.   Santiago v. Canon U.S.A.,

Inc., 138 F.3d 1, 6 (1st Cir. 1998); Cadle Co. v. Hayes, 116 F.3d

957, 960 (1st Cir. 1997); Libertad v. Welch, 53 F.3d 428 (1st Cir.

1995).

          Affirmed.   1st Cir. Rule 27(c).




                                -2-